Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Response to Amendment
Amendments to the claims, filed on 12/31/2020, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4-10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auner et al (US 2004/0144927 A1) in view of Jaramillo-Fernandez et al (September 2015) and Iwata et al (December 2005).
Auner teaches a wide bandgap semiconductor (i.e., high withstand voltage component) comprising a sapphire substrate and polycrystalline aluminum nitride film deposited on the base material (i.e., an electrical insulator); wherein the polycrystalline aluminum nitride can withstand a voltage of 7 MV/cm (i.e., 100 kV/mm or 200 kV/mm or more); wherein the polycrystalline aluminum nitride includes hexagonal aluminum nitride (para 11, 13, 32, 34, 60, 69; claims 14, 17, 21, 22).
The limitations “for a semiconductor element mounting substrate, a heater, or a semiconductor manufacturing apparatus” are an intended use and do not add any structure to the embodiment(s) of the instant claims and do not need to be taught by Auner.
Auner fails to suggest the polycrystalline aluminum nitride including aluminum nitride crystal grains, wherein the grains have an average diameter of 30 nm or less, and the limitations of claims 2, 3, 5-8, 10, 17 and 18.
Specifically regarding the limitations “through a supersonic free jet physical vapor deposition method” of instant claim 1; “deposited under an inert atmosphere containing nitrogen” of claim 17; and “deposited under an inert atmosphere containing helium” of claim 18; the instant specification suggests these process steps result in an aluminum nitride film formed by the SFJ-PVD method has volume resistivity of 13.7 x 1012 Ω·cm. Auner fails to necessarily suggest the volume resistivity of that brought about by the process steps of the instant claims.
Jaramillo-Fernandez teaches the preparation of polycrystalline aluminum nitride films that contains a plurality of aluminum nitride crystal grains (abstract). 
Jaramillo-Fernandez suggests the grains may have diameters of about 4, 11, 18, and 40 nm and film thicknesses of up to 1460 nm (experimental) which would have suggested or otherwise render obvious an average grain diameter of the grains is 30 nm or less and an average thickness of 1 μm or more of the instant claims. Jaramillo-Fernandez further suggests that the structure of the layers (e.g., mono or multiple), thickness, grain length, and grain boundaries/interfaces and/or defects affect the thermal conductivity and thermal resistivity (abstract, introduction, experimental, results and discussion fig 1, 2, 5-7); wherein one of ordinary skill in the art at the time of invention would have known that the structure of the layers thickness, grain length, and grain boundaries/interfaces and/or defects would affect the percent volume of the grains in the aluminum nitride film and the surface roughness (i.e., final interface) of the film.
Iwata teaches that the thermal conductivity of polycrystalline aluminum nitride films is affected by the structure (e.g., hexagonal or cubic) of the aluminum nitride; wherein the structure (e.g., hexagonal or cubic) results in X-ray diffraction patterns having different diffraction peaks (abstract, introduction, results and discussion, fig 3). Iwata further suggests the use of aluminum nitride for use in electronics and as heat sinks (i.e., insulation) (introduction) wherein high thermal conductivity is required.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Jaramillo-Fernandez, to adjust the structure of the layers thickness, grain length, and grain boundaries/interfaces and/or defects (and therein the percent volume of the grains in the aluminum nitride film and the surface roughness) as well as, per the teachings of Iawata, the structure (e.g., hexagonal or cubic) of the aluminum nitride to optimize the thermal conductivity and thermal resistivity (and therein the volume resistivity) of the aluminum nitride film.
Furthermore, Auner as modified by Jaramillo-Fernandez and Iawata, either suggests or otherwise renders obvious the composition and structure of the aluminum nitride films of the instant claims, so it is deemed to meet the limitations of instant claims 5-7. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
The Examiner notes that the limitations “for a semiconductor element mounting substrate, a heater, or a semiconductor manufacturing apparatus” are an intended use and do not add any structure to the embodiment(s) of the instant claims and do not need to be taught by Auner or Auner as modified by Jaramillo-Fernandez and Iwata.


Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.
Applicant contends that the process steps of the instant claims result in an aluminum nitride film formed by the SFJ-PVD method has volume resistivity of 13.7 x 1012 Ω·cm which would not have been suggested by the teachings of Auner as modified by Jaramillo-Fernandez and Iwata. Applicants’ arguments are noted, however, the applicable law states that once the examiner finds a product that is substantially identical, the burden shifts to applicant to show an unobvious difference; and it appears that the Applicant has failed to consider the totality of the teachings of Auner as modified by Jaramillo-Fernandez and Iwata. The Applicant is reminded that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Jaramillo-Fernandez teaches the preparation of polycrystalline aluminum nitride films that contains a plurality of aluminum nitride crystal grains (abstract). 
Jaramillo-Fernandez suggests the grains may have diameters of about 4, 11, 18, and 40 nm and film thicknesses of up to 1460 nm (experimental) which would have suggested or otherwise render obvious an average grain diameter of the grains is 30 nm or less and an average thickness of 1 μm or more of the instant claims. Jaramillo-Fernandez further suggests that the structure of the layers (e.g., mono or multiple), thickness, grain length, and grain boundaries/interfaces and/or defects affect the thermal conductivity and thermal resistivity (abstract, introduction, experimental, results and discussion fig 1, 2, 5-7); wherein one of ordinary skill in the art at the time of invention would have known that the structure of the layers thickness, grain length, and grain boundaries/interfaces and/or defects would affect the percent volume of the grains in the aluminum nitride film and the surface roughness (i.e., final interface) of the film.
Iwata teaches that the thermal conductivity of polycrystalline aluminum nitride films is affected by the structure (e.g., hexagonal or cubic) of the aluminum nitride; wherein the structure (e.g., hexagonal or cubic) results in X-ray diffraction patterns having different diffraction peaks (abstract, introduction, results and discussion, fig 3). Iwata further suggests the use of aluminum nitride for use in electronics and as heat sinks (i.e., insulation) (introduction) wherein high thermal conductivity is required.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Jaramillo-Fernandez, to adjust the structure of the layers thickness, grain length, and grain boundaries/interfaces and/or defects (and therein the percent volume of the grains in the aluminum nitride film and the surface roughness) as well as, per the teachings of Iawata, the structure (e.g., hexagonal or cubic) of the aluminum nitride to optimize the thermal conductivity and thermal resistivity (and therein the volume resistivity) of the aluminum nitride film.
Furthermore, Auner as modified by Jaramillo-Fernandez and Iawata, either suggests or otherwise renders obvious the composition and structure of the aluminum nitride films of the instant claims, so it is deemed to meet the limitations of instant claims 5-7. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
The Applicant further contends that a person of ordinary skill in the art would not have looked to Auner in the first instance for any guidance regarding the claimed high withstand voltage components, which address a completely different set of applications. This is not persuasive since the polycrystalline aluminum nitride can withstand a voltage of 7 MV/cm (i.e., 100 kV/mm or 200 kV/mm or more) (i.e., high withstand voltage components) (para 60).
In response to applicant's argument that Auner, Jaramillo-Fernandez, and Iwata are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Auner, Jaramillo-Fernandez, and Iwata all concern aluminum nitride films, and the manufacture or use thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783


/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783